This is an attempted appeal from a judgment of conviction rendered against the defendant in the county court of Johnston county on the 6th day of August, 1919, wherein the defendant was convicted of the offense of selling intoxicating liquors and sentenced to serve 30 days in the county jail and to pay a fine of $50.
The petition in error and case-made were not filed in this court until the 9th day of December, 1919, more than 120 days after the rendition of the judgment. Section 5991, Rev. Laws 1910, provides:
"In misdemeanor cases the appeal must be taken within sixty days after the judgment is rendered; provided, however, that the trial court or judge may, for good cause shown, extend the time in which such appeal may be taken not exceeding sixty days."
Petition in error and case-made not having been filed in this court within the 120 days within which an appeal may be taken in misdemeanor cases, where proper extension of time is granted by the trial judge beyond the 60 days, it is apparent that this court has not acquired jurisdiction of this appeal, and the same must be dismissed. It is therefore ordered that the appeal be dismissed.